                            Case 1:19-cv-04327-VEC Document 98 Filed 03/13/20 Page 1 of 6

 WARSHAW ·
 BURSTEIN



WARS HAW BURSTEIN, LL P
575 Lexington Avenue
                                                                   JAMES E. FIGLIOZZI , ESQ.
New York, NY 10022                                                 COUNSEL
Tel: 212-984-7700                                                  ATrORNEY DIRECT DIAL: 212-984-7792
                                                                   EMAIL: jfig1io7.zi@wbny.com
www.wbny.com

                                                                 March 13, 2020

           VIA ECF
           Hon. Valerie E. Caproni
           United States District Court
           Southern Di strict o f N ew York
           40 Foley Square
           New York, New York 10007

                       Re :     Feibleman v. The Trustees of Columbia University, 19-CV-4327 (VEC)

           Dear Judge Caproni:

                   We represent Plaintiff Ben Feibleman in the referenced matter and submit this letter
           motion requesting leave to am end the Complaint (ECF No. 57) pursuant to Your Honor' s
           Opinion and Order dated February 24, 2020 (ECF No. 94). Pursuant to Your Honor's Individual
           Practices, a proposed Amended Com plaint with redline changes is enclosed as Exhibit A.

           Standard for Leave to File an Am ended Complaint

                   "Leave to fil e an amended complaint "shall be freely given when justice so requires,"
          Fed. R. Civ. P. 15(a), and should not be denied unless there is evidence of undue delay, bad faith ,
          undue prejudice to the non-movant, or futility ." Milanese v. Rust-O/eum Corp ., 244 F.3d 104,
          11 0 (2d Cir. 200 I); see also Foman v. Davis, 3 7 1 U.S. 178, 182 ( 1962) ("In the absence of any
          apparent or declared reason -- such as undue delay, bad fa ith or dilatory motive on the part of the
          movant, repeated failure to cure de fi ciencies by amendments previously allowed, undue
          prejudice to the opposing party by virtue of allowance of the amendment, futility of amendment,
          etc. -- the leave sought should , as the rules require, be' freely given. "'); see also Fed. R. Civ. P.
          15(a)(2) ("The court should freely give leave [to am end a complaint] when j ustice so requires.").
          " An amendment to a pleading is futile if the proposed claim would not withstand a motion to
          dismiss pursuant to Rule l 2(b)(6)." Kraus USA, Inc. v. Magarik, 17 Civ. 654 1 (ER), 20 18 U.S.
          Dist. LEXIS 168 164 at *24 (S.D.N.Y. Sep. 28, 20 18)

          Third Cause of Action - Breach of Contract

                 In the Opinion and Order, the Court granted Plaintiff permission to request leave to
          amend the Third Cause of Action of his Complaint if he could "allege an enforceable promise"
          and "damages from its breach" re lated to Co lumbia's fa ilure to investigate Plaintiffs "claims of




           { 1213470. 1 )   .
                  Case 1:19-cv-04327-VEC Document 98 Filed 03/13/20 Page 2 of 6
WARSHAW BURSTEIN, LLP


    Hon. Valerie E. Caproni
    March 13, 2020
    Page 2 of 6

    retaliation and tampering against Doe." ECF 94 at 37. The proposed Amended Complaint
    adequately addresses these issues.

            In the proposed Amended Complaint, Plaintiff identifies and reproduces specific
    provisions of Columbia's Gender-Based Misconduct Policy in support of his assertion that
    "Columbia's Gender-Based Misconduct Policy promises to protect participants in the Gender-
    Based Misconduct process from retaliation." Exhibit A at ,r 931; see also Exhibit A at ,r,r 932-38
    (reproducing relevant portions of the Gender-Based Misconduct Policy). Columbia's Gender-
    Based Misconduct Policy states, "All individuals and groups of individuals, not just a
    Respondent and Complainant, are prohibited from engaging in retaliation." Exhibit A at ,r 936.
    The proposed Amended Complaint clearly identifies the provision of the Gender-Based
    Misconduct Policy where Columbia promises to investigate retaliation claims which also states
    the mechanisms by which Columbia will investigate allegations of retaliation. Specifically
    Paragraph 937 reproduces the following provision of the Gender-Based Misconduct Policy: "If
    the alleged retaliation occurs during the course of an investigation and occurs between the
    Complainant and the Respondent, these allegations may be investigated separately through the
    Dean's Discipline process or folded into the pending investigation, based on the circumstances of
    the allegation." Exhibit A at ,r 93 7. The proposed Amended Complaint also states the factual
    allegations giving rise to the breach of contract, including specific claims regarding Columbia's
    improper inaction. Exhibit A at ,r,r 939-61.

             While the provision cited in Paragraph 93 7 of the proposed Amended Complaint utilizes
    the word "may," review of the remainder of the Gender-Based Misconduct Policy indicates that
    Columbia promised and was required to investigate Plaintiffs allegations of retaliation against
    Complainant. The provision of the Gender-Based Misconduct Policy immediately following the
    provision cited in Paragraph 937 notes, "Allegations of retaliation by other parties, i.e., not
    between the Complainant and the Respondent, will be investigated separately by the Office
    when the allegations involve gender-based misconduct. Any other allegations of retaliation will
    be investigated and adjudicated through the Dean's Discipline process." Exhibit A at ,r 938
    (emphasis added). When interpreting a contract, the Court "must consider the entire contract and
    choose the interpretation ... which best accords with the sense of the remainder of the contract."
    Galli v. Metz, 973 F.2d 145, 149 (2d Cir. 1992) (internal citation and quotations omitted). It
    would not make sense for the Gender-Based Misconduct Policy to require the investigation of
    allegations of retaliation between non-parties while granting discretion to investigate allegations
    of retaliation between respondents and complainants. Moreover, to the extent that the provision
    cited in Paragraph 93 7 of the Amended Complaint is ambiguous, it must be construed against
    Columbia because Columbia drafted the Gender-Based Misconduct Policy. See McCarthy v.
    Am. Int'/ Group, 283 F .3d 121, 124 (2d Cir. 2002) ("New York follows the well established
    contra proferentem principle which requires that equivocal contract provisions are generally to
    be construed against the drafter.") (emphasis in original) (internal citation and quotations
    omitted).




    {1213470.1}
                    Case 1:19-cv-04327-VEC Document 98 Filed 03/13/20 Page 3 of 6
WARS~AW BURSTEIN, LLP


    Hon. Valerie E. Caproni
    March 13, 2020
    Page 3 of 6

           Based on the foregoing, the proposed Amended Complaint adequately alleges an
    enforceable promise on Columbia's part to investigate Plaintiffs claims of retaliation and
    tampering against Complainant.

              Plaintiff has also adequately alleged damages stemming from Columbia's failure to
    investigate Plaintiffs claims of retaliation and witness tampering against Complainant. Exhibit
    A at ,r,r 962-82. Specifically, Plaintiff asserts that he has suffered occupational damages as a
    result of Columbia's failure to investigate his claims ofretaliation and tampering against
    Complainant. Exhibit A at ,r,r 962-71, 976-80. Plaintiff further maintains that Columbia's
    breaches have caused him to suffer reputational damages. Exhibit A at ,r,r 972-75, 981-82.

           The allegations contained within the proposed Amended Complaint related to Plaintiffs
    Third Cause of Action for breach of contract are not futile, as they are sufficient to withstand a
    motion to dismiss pursuant to Rule l 2(b )(6). Kraus USA, Inc, 2018 U.S. Dist. LEXIS 168164 at
    *24. Moreover, Columbia will not suffer any undue prejudice if Plaintiff is permitted to amend
    his Complaint, nor has Plaintiff engaged in any undue delay or bad faith prior to requesting leave
    to amend his Complaint. Accordingly, it would be appropriate for the Court to grant Plaintiffs
    request for leave to file an Amen~ed Complaint. Milanese, 244 F.3d at 11 O; Foman, 371 U.S. at
    182.

    Fifth Cause of Action - Promissory Estoppel

           In the Opinion and Order, the Court granted Plaintiff permission to request leave to
    amend the Fifth Cause of Action of his Complaint if he could "plead specific assurances and the
    inapplicability of exceptions in his case" related to Columbia's promise to complete Gender-
    Based Misconduct complaints within 60 days. ECF 94 at 35, Note 24. The proposed Amended
    Complaint adequately addresses these issues.

            Plaintiff has identified specific assurances from Columbia that Complainant's report
    against him would be resolved within the 60-day timeframe noted in the Gender-Based
    Misconduct Policy or, in the alternative, that Complainant's report against him would be
    resolved within a timely fashion following the expiration of the 60-day timeframe noted in the
    Gender-Based Misconduct Policy. Exhibit A at ,r,r 999-1001, 1005, 1022. On November 22,
    2016, Columbia provided Plaintiff with a document stating the guidelines and requirements for
    the investigation, hearing, and appeals process under the Gender-Based Misconduct Policy.
    Exhibit A at ,I 1000. One of the provisions of that document notes that the Gender-Based
    Misconduct Policy includes a 60-day framework for conducting investigations. Exhibit A at ,r
    1001.

          The proposed Amended Complaint also contains specific promises and facts highlighting
    Columbia's breach even after ihe_promised 60-day deadline had passed. Exhibit A at ,r,r 1005-
    1012. Most notably, Columbia promised Plaintiff that the Investigative Report would be




    { 1213470.1 }
                     Case 1:19-cv-04327-VEC Document 98 Filed 03/13/20 Page 4 of 6
WARS~AW BURST~IN, LLP


    Hon. Valerie E. Caproni
    March 13, 2020
    Page 4 of 6

    completed by January 31, 2017. Exhibit A at ,I 1005. In reality, the Investigative Report was not
    completed until April 27, 2017. Exhibit A at ,r 1011.

              Plaintiff has also addressed each exception noted in the Gender-Based Misconduct Policy
    by pleading facts showing that none of the exceptions were applicable to his situation. Exhibit A
    at ,r,r 1013-1043. Complainant's report against Plaintiff did not involve Resolution, Mediation,
    or Restorative Justice as defined by the Gender-Based Misconduct Policy, nor was Columbia
    required to comply with any requests from law enforcement. Exhibit A at ,r,r 1013-1018.
    Additionally, the accommodation of the availability of witnesses or parties was not a reason for
    Columbia's delay in resolving Complainant's report against Plaintiff. Exhibit A at ,r,r 1014,
    1019-1021. Further, the exceptions related to the number of witnesses interviewed or the need to
    accommodate exam periods, school breaks, and vacations were not applicable to Columbia's
    resolution of Complainant's report against Plaintiff. Exhibit A at ,r,r IO 14, I 022-1025.
    Moreover, neither the complexities of the investigation nor the Pre-Hearing Conferences
    exception was implicated by Complainant's report against Plaintiff. Exhibit A at ,r,r 1014, 1026-
    1034. Finally, the good cause exception noted in the Gender-Based Misconduct Policy did not
    apply to Columbia's resolution of Complainant's report against Plaintiff. Exhibit A at ,r,r 1014,
    1035-1042.

            The proposed Amended Complaint also notes the damages that Plaintiff suffered as a
    result of Columbia's breached promises. Exhibit A at ,r,r I 044-1049. Columbia's unjustified
    delay caused Plaintiff to enroll at Columbia for the Spring 2017 Semester, which led to the
    exhaustion of his G.I. Bill benefits and a $20,000 tuition payment to Columbia. Exhibit A at ,r,r
    I 044-1047. Additionally, if Columbia had resolved Complainant's report against Plaintiff in a
    timely fashion after the expiration of the 60-day deadline, he would have been able to recoup
    some of the tuition fees he paid to Columbia for the Spring 2017 Semester. Exhibit A at ,r,r
    1048-1049.                                                            .

           The allegations contained within the proposed Amended Complaint related to Plaintiffs
    Fifth Cause of Action for promissory estoppel are not futile, as they are sufficient to withstand a
    motion to dismiss pursuant to Rule 12(b)(6). Kraus USA, Inc, 2018 U.S. Dist. LEXIS 168164 at
    *24. Moreover, Columbia will not suffer any undue prejudice if Plaintiff is permitted to amend
    his Complaint, nor has Plaintiff engaged in any undue delay or bad faith prior to requesting leave
    to amend his Complaint. Accordingly, it would be appropriate for the Court to grant Plaintiffs
    request for leave to file an Amended Complaint. Milanese, 244 F.3d at 110; Foman, 371 U.S. at
    182.

    Eighth Cause of Action - Deliberate Indifference

               In the Opinion and Order, the Court stated

               To the extent that Feibleman intends to plead a separate claim of erroneous
               outcome pertaining to Columbia's dismissal of Feibleman's complaint against




    { 1213470. I }
                   Case 1:19-cv-04327-VEC Document 98 Filed 03/13/20 Page 5 of 6
WARSHAW BURST~IN, LLP


    Hon. Valerie E. Caproni
    March 13, 2020
    Page 5 of 6

             Doe, Plaintiff may fib a letter motion requesting leave to amend the complaint.
             The motion must address why such an amendment would not be futile, including
             whether a putative victim of sexual misconduct may raise an erroneous outcome
             claim pursuant to 20 U.S.C. § 1681, and whether such a claim should instead
             be pleaded as a deliberate indifference claim.

    ECF 94 at 31-32 (emphasis added). Plaintiff will not be pursuing a separate claim of erroneous
    outcome based on Columbia's dismissal of his complaint against Complainant. However,
    Plaintiff respectfully requests leave of the Court to amend his Complaint to include a claim for a
    deliberate indifference violation of Title IX of the Education Amendments of 1972.

            A federal funding recipient such as Columbia is responsible for deliberate indifference
    under Title IX "where they ate deliberately indifferent to sexual harassment, of which they have
    actual knowledge~ that is so severe, pervasive, and objectively offensive that it can be said to
    deprive the victims of access to the educational opportunities or benefits provided by the
    school." Davis v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 650 (1999). In the context of
    deliberate indifference, "sextial harassment" includes allegations related to sexual assault and
    sexual violence. See Tubbs v. Stony Brook Univ., 15 Civ. 0517 (NSR), 2016 U.S. Dist. LEXIS
    28465 at *3 (S.D.N.Y. Mar. 4, 2016,) (asserting deliberate indifference claim based on forced
    sexual contact and violence).

             The standard for determining whether a school has acted with "deliberate indifference is
    whether the school failed to act reasonably under the circumstances." McGrath v. Dominican
    Coll. of Blauvelt, New York, 672 F. Supp. 2d 477, 488 (S.D.N.Y. 2009); see also Gant v.
    Wallingford Bd. of Educ., 195 F .3d 134, 141 (2d Cir. 1999) (holding that a school acts with
    deliberate indifference "when [its] response to known discrimination 'is clearly unreasonable in
    light of the known circumstances."') (quoting Davis, 526 U.S. at 648). A single instance of
    sexual assault may satisfy the severe, pervasive, and objectively offensive standard. See TP. ex
    rel. Patterson v. Elmsford Union Free Sch. Dist., No. 11 CV 5133 VB, 2012 U.S. Dist. LEXIS
    38500 at *8 (S.D.N.Y. Feb. 27, 2012) ("a single incident of sexual assault may suffice to create
    liability under Davis") ; Bliss v. Putnam Valley Cent. Sch. Dist., 7:06-cv-15509 (WWE), 2011
    U.S. Dist. LEXIS 35485 at *13-14 (S.D.N.Y. Mar. 24, 2011); M v. Stamford Bd. of Educ., 2008
    U.S. Dist. LEXIS 51933, at *24 (D. Conn. July 7, 2008) (finding one incident of sexual assault
    to be sufficiently severe so as to preclude summary judgment); Soper v. Hoben, 195 F.3d 845,
    855 (6th Cir. 1999) (noting·that a sexual assault constitutes "severe, pervasive, and objectively
    offensive sexual harassment").

           The proposed Amended Complaint alleges that Columbia had knowledge of
    Complainant's violations of the Gender-Based Misconduct Policy and Complainant's retaliation.
    Exhibit A at ilil 1087-1093, 1118-1120. Plaintiff also asserts that Columbia ignored evidence
    that Complainant violated the Gender-Based Misconduct Policy and committed retaliation.
    Exhibit A at ilil 1070-1082~ 1093-1105, 1118-1121. Additionally, Plaintiff maintains that
    Columbia failed to perform ·a through and impartial investigation of the claims of Gender-Based




    {1213470.1 }
                    Case 1:19-cv-04327-VEC Document 98 Filed 03/13/20 Page 6 of 6
WARSHAW BURSTE:IN, LLP


    Hon. Valerie E. Caproni
    March 13, 2020
    Page 6 of6

    Misconduct he asserted against Complainant and Plaintiffs claims that Complainant engaged in
    retaliation. Exhibit A at ,r,r 1106-1110, 1117-1123. The Amended Complaint further alleges that
    Columbia was motivated by gender bias when it failed to perform a thorough and impartial
    investigation of Plaintiffs claims against Complainant. Exhibit A at ,r,r 1111-1113, 1125.
    Plaintiff maintains that the behavior by Complainant that Columbia ignored, including two
    instances of sexual assault, two instances of sexual violence, an instance of sexual exploitation,
    and multiple instances of retaliation were severe, pervasive, and objectively offensive. Exhibit A
    at ,r,r 1114-1116, 1124. As a result of Columbia's actions, Plaintiff alleges that he was denied
    access to the educational opportunities and benefits provided by Columbia. Exhibit A at ,r,r
    1126-1134. Columbia exercised substantial control over Complainant and the context in which
    her offending behavior occurred. Exhibit A at ,r 1135. Finally, the proposed Amended
    Complaint asserts that Columbia's actions were clearly unreasonable under the circumstances
    and Columbia was therefore deliberately indifferent. Exhibit A at ,r 1136-1137.

            The allegations contained within the proposed Amended Complaint related to Plaintiffs
    Eighth Cause of Action for deliberate indifference are not futile, as they are sufficient to
    withstand a motion to dismiss pursuant to Rule 12(b)(6). Kraus USA, Inc, 2018 U.S. Dist.
    LEXIS 168164 at *24. Moreover, Columbia will not suffer any undue prejudice if Plaintiff is
    permitted to amend his Complaint, nor has Plaintiff engaged in any undue delay or bad faith
    prior to requesting leave to amend his Complaint. Accordingly, it would be appropriate for the
    Court to grant Plaintiffs request for leave to file an Amended Complaint. Milanese, 244 F .3d at
    110; Foman, 371 U.S. at 182.

              Your Honor's attention to this matter is greatly appreciated.

                                                            Respectfully submitted,


                                                             ~AAIEn F". ~ 1 -
                                                                            • .•
                                                            r:S•~:g IOZZI
                                                            J

    cc: Counsel of record ( via ECF)


    /Enclosure




    { 1213470.1 }
